SILVERMANACAMPORA LLP
Attorneys for the Debtor
100 Jericho Quadrangle-Suite 300
Jericho, New York 11753
Anthony C. Acampora
Brian Powers

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                 Chapter 7
 SCOTT WIENER,                                                   Case No.: 18-13042 (JLG)

                                       Debtor.
----------------------------------------------------------x

                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                     )
                                      ) ss.:
COUNTY OF NASSAU                      )

        I, MELISSA COHEN, being duly sworn, depose and say that I am not a party to this
action. I am over 18 years of age and I am employed by SilvermanAcampora LLP.

         On February 27, 2019, deponent served the within:

        NOTICE OF PRESENTMENT OF MOTION TO WITHDRAW AS COUNSEL TO THE
         DEBTOR; AND

        MOTION TO WITHDRAW AS COUNSEL TO THE DEBTOR, together with
         SUPPORTING EXHIBIT - PROPOSED ORDER

        DECLARATION OF ANTHONY C. ACAMPORA IN SUPPORT OF MOTION TO
         WITHDRAW AS COUNSEL TO THE DEBTOR

by First Class Mail to the addresses listed below, said addresses designated for that purpose,
by depositing a true copy of same enclosed in a properly addressed wrapper, in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York.

TO:      Debtor
         Scott Wiener
         9830 Mariposa Lane
         Apt. 105
         Wauwatosa, WI 53226




                                                                                  MC/2267369.1/067700
       Trustee
       Alan Nisselson
       Windels Marx Lane & Mittendorf, LLP
       156 West 56th Street
       New York, NY 10019

       United States Trustee
       United States Trustee
       Office of the United States Trustee
       U.S. Federal Office Building
       201 Varick Street, Room 1006
       New York, NY 10014

                                                      s/ Melissa Cohen
                                                            MELISSA COHEN

Sworn to before me this
27th day of February, 2019.                  Carol Ann Gallo-Russo
                                             Notary Public, State of New York
                                             No. 01GA4632721
                                             Qualified in Suffolk County
                                             Commission Expires April 30, 2022
 s/ Carol Ann Gallo-Russo
         Notary Public




                                                                                 MC/2267369.1/067700
